Case 6:21-cv-01411-WWB-GJK Document1 Filed 08/26/21 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
DAVID MANNI,
an individual,
Case No.
Plaintiff,
v.
METROPOLITAN LIFE
INSURANCE COMPANY,
a foreign corporation,

Defendant.

COMPLAINT

NOW INTO COURT, comes Plaintiff, David Manni, by and through
undersigned counsel, and hereby sues Defendant, Metropolitan Life Insurance
Company, and for a cause of action states as follows:

JURISDICTION

1. This is a cause of action arising out of 29 U.S.C. Section 1001, et seq., the

Employee Retirement Income Security Act (“ERISA”).
VENUE
2. At all times material hereto, Defendant was doing business within the

Middle District of Florida, out of which business this cause of action arises.
Case 6:21-cv-01411-WWB-GJK Document1 Filed 08/26/21 Page 2 of 4 PagelD 2

PARTIES

3. Plaintiff, David Manni, is a citizen of the State of Florida, County of
Seminole, and is an individual of the full age of majority.

4. Defendant, Metropolitan Life Insurance Company, is a foreign
corporation authorized to do and doing business in the State of Florida, within
the Middle District of Florida.

COUNT I

5. At all times material hereto, Plaintiff was an employee of Deloitte LLP.
In connection with said employment, Plaintiff was entitled to benefits pursuant to
an Employee Welfare Benefits Plan, as that term is defined in ERISA. Among
other benefits, Plaintiff was entitled to group Long Term Disability benefits.

6. Defendant issued a Policy of Insurance (hereinafter the “Policy”)
insuring the Long Term Disability benefits made the subject of this cause of
action. Attached hereto as Composite Exhibit A are the documents in Plaintiff's
possession evidencing that obligation.

7. Defendant is the party charged with rendering benefit determinations
for Long Term Disability benefits claims.

8. Defendant is the party charged with paying any such claims out of its
own assets.

g. As a result of the allegations contained in Paragraphs Six (6) through
Case 6:21-cv-01411-WWB-GJK Document 1 Filed 08/26/21 Page 3 of 4 PagelD 3

Eight (8) above, Defendant was operating under a conflict of interest in the
decision making process relative to the benefit entitlement made the subject of
the instant cause of action.

10. As a result of said conflict of interest, the adverse benefits
determination made the subject of this cause of action was tainted and materially
and adversely impacted thereby.

11. Notwithstanding Defendant's conflicted benefits determination to the
contrary, Plaintiff is, and for all periods of time material hereto has been, totally
disabled, as that term is defined in the Policy, and is entitled to payment of Long
Term Disability benefits, as called for in the Policy, for the period of time called
for therein.

12. All conditions precedent to the bringing of this cause of action have
been met or waived by Defendant.

13. Plaintiff has complied with all administrative appeal procedures
required by the Defendant, to no avail.

14. Plaintiff is entitled to group disability benefits from October 6, 2020 to
date and continuing.

15. Plaintiff has retained the law firm of Herbert M. Hill, P.A. and has
agreed to pay a reasonable fee for services rendered in this matter.

WHEREFORE, Plaintiff prays for entry of a Judgment in his favor
Case 6:21-cv-01411-WWB-GJK Document1 Filed 08/26/21 Page 4 of 4 PagelD 4

awarding the relief outlined in Paragraph 14 above and for interest, attorney's fees

and costs.

DATED: August 26, 2021

Lege-7

Herbert M. Hill, Esquire, Trial Counsel

Florida Bar No. 328464

Michael Ann Woodard, Esquire

Florida Bar No. 116479

Herbert M. Hill, P.A.

Post Office Box 2431

Orlando, FL 32802

Office: 407/839-0005

Fax: 407/839-1118

Email: hmh@herbertmhill.com
Maw@herbertmhill.com

Counsel for Plaintiff
